Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 10/24/22.  Claim 24 is cancelled. Claim 29 is added. Claims 8 is been amended.  

Response to Arguments
Applicant's arguments about the previous 112(a) rejections have been fully considered but they are not persuasive.  Examiner submits the Best Mode arguments have been previous addressed and nothing need be added here. Examiner maintains there is no possibility Applicant could simultaneously be aware there is a two-step hardening mechanism with one step having specific covalent linkages between the adhesive and the elastic substrate and second step creating more crystalline alignment of polymeric chains, while also being completely unaware of the specific chemical make-up or even the brand name of the adhesive used, the specific structure of the elastic plastic being used, and the conditions used to create such reactions.  Applicant has currently added more chemical structure to the claims that was never previously described in the specification filed (Examiner notes these new disclosures are evidence Applicant had more information about the claimed invention than was initially provided), but the mechanism of creating the bonds as claimed remains unclear and undescribed, and it is still unclear how Applicant could have been aware of the specific bonds occurring without more specific knowledge of the reaction than has been disclosed.  Applicant has been unable to offer a suitable explanation as to how they are aware of the specific covalent bonds forming in the reaction and the specific hardening occurring in two-steps while otherwise knowing nothing about reaction conditions, reactants, or any more specific mechanism other than the sulphur bond.  Applicant must know the conditions under which the new claimed materials are combined to bond the rubber, but this is completely undisclosed.
Examiner will concede that although the reactants in the claim are new matter, they are enough to overcome the enablement reaction.  However, since there is still no teachings at all as to the specific chemistry, mechanism, or order of reaction, Examiner submits any adhesive containing these materials must read on the claim as written.  If it does not, there may remain an enablement issue as to why this would be so.
Applicant argues written description is satisfied while continuing to add more and more specific subject matter completely undisclosed in the specification as filed.  Lack of written description is an issue that generally arises with respect to the subject matter of a claim. If an applicant amends or attempts to amend the abstract, specification or drawings of an application, an issue of new matter will arise if the content of the amendment is not described in the application as filed. Stated another way, information contained in any one of the specification, claims or drawings of the application as filed may be added to any other part of the application without introducing new matter. See MPEP 2163.06.
The was no disclosure of a polymeric thiol in the original description and thus its inclusion in the claims is new matter.  The same is true of the ranges in the instant amendment, which are completely undisclosed, the mention of specific polyols and diols, which were completely undisclosed, and the mention of additives, a term which is not even mentioned, let alone the specific additives now claimed.  If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). The examiner should still consider the subject matter added to the claim in making rejections based on prior art since the new matter rejection may be overcome by applicant.
The amendments to the claim have been considered and are addressed with a rejection utilizing a new reference as detailed below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 10-23, 25-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the best mode contemplated by the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s) has not been disclosed.  Evidence of concealment of the best mode is based upon the fact no actual structure for the claimed adhesive is ever provided, even in limited form (note polyurethanes are incredibly diverse resins and the specification doesn’t provide any description thereof or so much as provide a single suitable monomer for forming the polyurethane, or functional groups, reaction mechanisms, molecular weights, etc.), nor is any description giving of the curing mechanisms or the chemical change that takes place during the transition of the polymer from amorphous to crystalline or during each hardening step.  No exam potential curing agents or mechanism are discussed at all. There are no examples provided whatsoever as to the adhesive itself or explanations as to how it may be produced. Applicant claims a sulfur-sulfur bond occurring with a specific surface at a specific time, i.e. a first hardening reaction, prior to a specifically recited second hardening reaction that produces a crystalline structure.  If Applicant is aware of the specific covalent linkages occurring at specific times in the main reaction being claimed in the invention, Applicant must know the starting materials being used, and the general reaction conditions utilized, to produce such specific bonds.  Otherwise, it would be impossible to know of their formation.  Applicant has not disclosed even a general identity of the reactants for providing sulfur or even the general description of the chemical nature of the hardening (e.g. cross-linking, drying, polymerizing, cooling), and thus has imposed a severe bias against the Examiner in being able to effectively search the invention and against users from being able to effectively practice it. Thus, the best mode requirement is not met.  
Applicant must know the conditions in which they use the polyurethane, polyols, diols, and polymeric thiols now claims.  They must know how they are stored and brought together.  The must know if they are applied from separate tubes, heated, or some other specific action for utilizing the claimed materials to arrive at the claimed bond.  No single example has been provided and all description are broad vague description that defy the specific reaction claimed. 
 
Claim 8, 10-23, and 25-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding Claim 1, there was no disclosure or mention in original description of any polyol, let alone polyester polyol, polyether polyol, and diol.  This is new matter.  There is no mention in the original specification in the original specification of additives, and certainly not the specific additives in Claim 29. There is no mention of catalysts, inorganic filler, dye, aluminum hydroxide, aluminum oxide, aluminum silicate, carbonate, fumed silica, rheology agents, thixotropy agents, or accelerators. If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). The examiner should still consider the subject matter added to the claim in making rejections based on prior art since the new matter rejection may be overcome by applicant.
With respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure. In the decision in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%." A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to read literally on embodiments outside the "25% to 60%" range, however a limitation to "between 35% and 60%" did meet the description requirement.  See MPEP 2163.05(B)(III).  Here Applicant adds ranges when no ranges at all were recited in any form.  Applicant has recited specific ranges for two specific polyols when the term “polyol” was not even mentioned in the specification as filed.  Thus, the claims recite new matter and do not have written description.  Further, no range was given for the sulphur component, the polyurethane component nor was there any description of all of reactions between these components as are now claimed.  This is all new matter. 
Claim 27 recites the sulphur-containing component is a polymeric thiol.  This was not disclosed in the original specific and there was not so much as even a mention that the sulphur-containing component was present as a thiol-group, let alone in a polymeric thiol.  This is new matter.
The remaining claims, dependent on a claim containing new matter, also fail to comply with the written description requirement.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 8 and 10-23 and 25-29 is/are rejected under 35 U.S.C. 103 as obvious over Ishihara et al. (US 2015/0353791) in view of Erikson et al. (US 4,009,307) as evidenced by Wang et al., Sulfur-Sulfur Bond Construction, Top Curr Chem (2018) (https://link.springer.com/content/pdf/10.1007/s41061-018-0192-5.pdf) (hereinafter “Wang et al.”) and Chakravarty et al., Thiol Group Formation in the Vulcanization of Natural Rubber, Journal of Applied Polymer Science, Vol. 8, pp. 2261-2268 (1964) (hereinafter “Chakravarty et al.”).
Regarding Claims 8, and 12-15, and 20-23, 25-27 and 29, Ishihara et al. teaches curable adhesive (See Abstract, and note the radical generator allows for curing), which is provided and set up to bond at least two surfaces to each other, at least one surface of which is a surface of a permanently elastic plastic, i.e. rubber, the adhesive comprising an adhesive comprising a polymeric thiol sulphur-contributing component (See page 3, paragraph [0050]) and a prepolymer formed from an isocyanate and a polyol (See pages 2-3, paragraphs [0039]-[0044], page 4, paragraph [0067] and [0070]), and also a catalyst additive (See page 3, paragraph [0046]).  Examiner submits the isocyanate, a known component for forming polyurethane, is a polyurethane component that is a first component, and the combination of the polyol, polythiol, and additive may be considered a second component. Note nothing in the specification contradicts this interpretation of the first and second component since no reactions are described and no detail is provided.
The adhesive may cure in at least two different hardening mechanisms, wherein the first hardening mechanism comprises at least a chemical reaction to form a chemical bond including at least one sulphur atom, which is part of the second component (See pages 2-3, paragraphs [0039]-[0044], wherein the adhesive has a sulfur-containing polythiol component, which upon coating on a rubber material will form carbon-sulfur bonds, i.e. a first hardening mechanism, and an isocyanate that undergoes a urethanation curing reaction, i.e. a second hardening mechanism; and note this reaction occurs between the isocyanate portion and the sulphur component, which effectively makes it between the first and second component).  Note broad interpretation of the reaction and components is necessary since the specification does not describe these components or their mechanism or order of reaction.  
Note any hardening is considered changing from more amorphous to more crystalline, especially considering the association with new chemical bonds during the curing reaction. Examiner submits the described curing in Ishihara progressively bonds the numerous reactive small polymers initially free to amorphously move relative to each other, and locks the adhesive in place through the progression of the polymerization reaction, thus effectively changing from an amorphous polymer early in polymerization to a crystalline structure after full curing (See page 4, paragraph [0070], wherein the isocyanate includes modified derivatives, such as are formed from reaction with polyols, which makes polyurethane prepolymers that would be amorphous polymers relative to the final cured structure, i.e. crystalline structure that would be amorphous). Examiner submits since the adhesive bonds both to the substrate and amongst itself in chain lengthening, these are different mechanisms that contribute to hardening since the chemical reaction causing bonding to the substrate and the chemical reaction causing lengthen of the chain are different, i.e. it is possible for smaller molecule to bond to a substrate without chain lengthening and also possible for chain lengthening without substrate bonding.  Thus, the mechanism of bonding being formed with the substrate is a first hardening mechanism while the chain lengthening is a second hardening mechanism.
Although Ishihara fails to specifically teach sulfur-sulfur bond formation, Examiner submits their formation is inevitable.  Ishihara teaches primary polythiols are the preferred reactant for forming the sulfur bond (See page 3, paragraph [0049]) and teaches a peroxide as a radical generator (See page 5, paragraph [0078]-[0081], teaching peroxide including oxidizing agents and reducing agents comprising hydrogen peroxide).  It is known that the oxidation of thiols will naturally produce sulfur-sulfur bonds, and peroxides are well-known oxidants to produce disulfides, i.e. sulfur-sulfur bonds, from thiols (See, for example, Wang et al., pages 5-7).  Thus, during any radical reaction using primary thiols and peroxide oxidizing agents, it would appear some least some sulfur-sulfur bonds during the reaction process will be produced as disulfide, some of which will inevitably bond to the carbon in the rubber surface (note any chemical reaction will have around 1023 reactant materials and even unusual reactions among such numbers will occur many trillions of times).  Thus, available evidence suggests sulfur-sulfur bonds (and note only one such bond must be formed from the trillions upon trillions of sulfur reactions taking place) will be formed in the peroxide catalyzed primary polythiol reaction disclosed in Ishahara.
Ishahara does not specifically indicate thiols are present in the rubber, i.e. plastic elastic, substrates that can enable such sulphur-sulphur bonding between the polythiols and those substrate thiols, such as in the reactions described above.  However, Ishahara teaches the rubber substrate includes vulcanized rubber (See page 8, paragraph [0118]), which may be natural rubber (See page 8, paragraph [0122]).  Thus, it is clear the substrate to be bonded could be a vulcanized natural rubber.  It is well-known that natural rubber is vulcanized with sulfur linkages and further known such vulcanization mechanisms leave thiol groups in the vulcanized rubber product (See Chakravarty et al., page 2261), and although these groups are small relatively, their absolute number is not small at 0.01 millimoles or more per gram of vulcanized natural rubber (See Chakravarty et al., page 2265, including Fig. 2, and note a mole is about 6x1023).  This means each gram of vulcanized natural rubber contains about 6x1018 thiol groups or more, the sulphur atoms of which would inevitably form sulphur-sulphur bonds with the sulphur in the polythiol, or resultant thiol containing polymers, during the reaction in the presence of peroxide described above.
Although Ishahara is silent as to the specific properties as claimed, Examiner submits the adhesive, having all the chemically defined features as currently claimed and provided in the instant specification, and utilized for the same purpose (i.e. bonding rubber), is thus assumed to have or at least render obvious the properties of the claimed adhesive, i.e. high-strength/tensile strength/peel strength, hardness, and permanently elastic/modulus of elasticity.  Case law has well established when the Examiner cannot concretely ascertain the properties possessed by the prior art, but it is reasonable to presume that the prior art would possess properties, there is a reasonable basis for shifting the burden to the Applicant.  See In re Skoner, 517 F.2d 947, 950 (CCPA 1975); In re Best 562 F.2d 1252, 1255 (CCPA 1977); In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990).  Further, note the fact the adhesive forms covalent linkages with rubber, an elastic, effectively makes it permanently elastic.
Ishihara et al. is silent as to the specific identity of the polyol forming the prepolymer.  However, it is well-known in the prior art that polyols reacting with isocyanates to form isocyanate terminated prepolymers, such as in Ishihara et al., may utilize mixtures of polyols such as polyether and polyester diols, either of which may be referred to as a polether/polyester polyol or a diol, respectively (See, for example, Erikson et al., Abstract and col. 8, lines 10-19).  Although the references do not teach the specific proportions of the reactants, it is not inventive to discover the optimum or workable ranges by routine experimentation (See MPEP 2144.05 (II)(A)).  Therefore, unless Applicant has evidence of special advantages for the claimed ranges, Examiner submits it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use routine experimentation to arrive at the best composition for the adhesive reactants, such as that which is claimed, in order to meet customer specifications or consumer demands.  
Regarding Claim 10, 16, and 17, Ishihara teaches the adhesive need not have solvent (See page 2, paragraph [0031]).
Regarding Claim 11, 18, and 19, Ishihara explicitly defines the ratio of the sulfur containing component and the polyurethane component and this ratio is clearly relevant to setting the adhesive, which may be initiated without heat, i.e. at ambient temperatures, such as when using photoirradiation (See page 2, paragraphs [0020]-[0022]).
Regarding Claim 28, Ishihara teaches thiols as reactants, as described above.  Thiols contain sulfur-hydrogen bonds.  Due to the nature of chemistry, untold trillions of thiol S-H bonds may react when catalyzed with peroxide, but it is inevitable at least some will remain unreacted.  The instant specification teaches the sulfur-hydrogen bond is a Van der Waals bond and thus does not require a reactive bond (See instant PgPub 2020/0180232, page 2, paragraph [0019]).  Thus, Examiner submits any S-H remaining from the thiol (note this would have been inevitable since even when 99.9999% reaction of sulfur reactions in thiol takes place, many trillions of unreacted S-H bond would remain; note these unreacted groups are inevitable in any chemical reaction) could have conceivably bonded to the elastic surface, as specifically laid out by the Applicant.  Note the permanently elastic plastic is not actually claimed.  Thus, Examiner submits based on available evidence, in any such reaction as laid out in Ishihara, S-H Van Der Waals bonding will or at least could occur.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746